       Case: 1:20-cv-01002-JG Doc #: 14 Filed: 06/01/20 1 of 2. PageID #: 380




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

JOHN DOE,                                     )       CASE NO.: 1:20-cv-01002
                                              )
                       Plaintiff,             )       JUDGE JAMES S. GWIN
                                              )
               vs.                            )       PLAINTIFF’S MOTION TO FILE
                                              )       UNDER SEAL HIS NOTICE OF PROOF
JANE DOE,                                     )       OF EXECUTED SERVICE ON
                                              )       DEFENDANT
               Defendant.                     )


       Now comes Plaintiff, by and through undersigned counsel, and respectfully moves this

Honorable Court for an Order permitting him to file under seal, his Notice of Proof of Executed

Service on Defendant in order to protect Defendant’s identity from being publicly disclosed. In

response to this Honorable Court’s May 29, 2020 Order directing Plaintiff to show proof of

executed service on Defendant, Plaintiff intends to file a certified copy of the certified mail

receipt that was personally addressed to Defendant using her legal name and reflecting that said

certified mail article was signed for and received on April 7, 2020. Plaintiff’s counsel obtained a

certified copy of the certified mail receipt from the Lorain County Court of Common Pleas Clerk

of Court who docketed receiving said signed receipt for certified mail on April 10, 2020.

       WHEREFORE, Plaintiff, by and through undersigned counsel, respectfully moves this

Honorable Court for an Order permitting him to file his Notice of Proof of Executed Service

under seal.

                                                      Respectfully Submitted,

                                                      /s/ Brian A. Murray____________________
                                                      LARRY W. ZUKERMAN, Esq. (0029498)
                                                      S. MICHAEL LEAR, Esq. (0041544)
                                                      BRIAN A. MURRAY, Esq. (0079741)
                                                      ADAM M. BROWN, Esq. (0092209)
       Case: 1:20-cv-01002-JG Doc #: 14 Filed: 06/01/20 2 of 2. PageID #: 381




                                                      Zukerman, Lear & Murray Co. L.P.A.
                                                      3912 Prospect Ave. East
                                                      Cleveland, Ohio 44115
                                                      (216) 696-0900 telephone
                                                      (216) 696-8800 facsimile
                                                      lwz@zukerman-law.com
                                                      sml@zukerman-law.com
                                                      bam@zukerman-law.com
                                                      amb@zukerman-law.com
                                                      Counsel for Plaintiff John Doe


                                 CERTIFICATE OF SERVICE

        I hereby certify that a true and accurate copy of the forgoing Motion was filed electronically
on this 1st day of June 2020. Notice of this filing will be sent to all parties by operation of the
Court’s electronic filing system. Parties may access the document via the Court’s electronic filing
system.

                                                              /s/ Brian A. Murray__________
                                                              BRIAN A. MURRAY, Esq.




                                                  2
